Citation Nr: 0942377	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-24 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergies.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
Caesarean section.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
miscarriage.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for menstrual problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to 
February 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran appeared via video conference and provided 
testimony before the undersigned Veterans Law Judge (VLJ) in 
May 2009.  A transcript of the hearing has been associated 
with the claims file.

The Board notes that the Veteran seeks to reopen a claim for 
service connection for physical therapy related to her back 
condition.  Physical therapy is not a disability subject to 
service connected compensation benefits; therefore, the 
matter will be considered in conjunction with her claim for 
service connection for a back disorder.

The service connection claim for allergies is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The February 2000 RO decision is final.

2.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral ankle 
disability, a back disability, allergies, and residuals of a 
Caesarian section.

3.  New and material evidence has not been received to reopen 
the service connection claims for a heart condition, 
miscarriage, or menstrual problems.

4.  The Veteran does not have a current bilateral ankle 
disability.

5.  The Veteran's has back pathology, diagnosed as 
osteoarthritis and spondylosis of the lumbar spine, that has 
been medically attributed to her active service.

6.  The Veteran had Caesarean section surgeries during 
service which resulted in scarring.


CONCLUSIONS OF LAW

1.  The February 2000 RO decision denying service connection 
for a bilateral ankle disability, a back condition, 
allergies, a heart condition, residuals of a Caesarean 
section, a miscarriage, and menstrual problems is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.1100, 20.1103 (2009).

2.  New and material evidence has not been received since the 
February 2000 rating decision that denied service connection 
for a heart condition, miscarriage, and menstrual problems, 
thus the claims are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been received since the 
February 2000 rating decision that denied service connection 
for an ankle disability, back disability, allergies, and 
residuals of a Caesarean section, thus the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  Service connection for a bilateral ankle disability is 
denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).

5.  Service connection for osteoarthritis and spondylosis of 
the lumbar spine is granted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

6.  Service connection for residuals of a Caesarean section 
is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen claims for service connection for 
a bilateral ankle disability, a back condition, allergies, a 
heart condition, residuals of a Caesarean section, a 
miscarriage, and menstrual problems.  Each claim was 
initially denied by the RO in a rating decision dated 
February 2000.  In a letter dated March 2000, the Veteran was 
notified of the decision and of her appellate rights.  She 
did not appeal.  The RO received the next communication 
regarding these claimed disabilities in July 2005, more than 
one year after the March 2000 notice letter.  Therefore, the 
February 2000 decision is final.  See 38 U.S.C.A. § 7105(c) 
(West 2002), 38 C.F.R. § 20.1103 (2009).

Generally, a claim which has been denied in an unappealed RO 
decision or affirmed by a Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  New evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for certain 
chronic diseases when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  If there is no showing of a 
chronic disorder during service, then a showing of continuity 
of symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the time of the February 2000 decision, the claims file 
included the Veteran's service treatment records (STRs).  
Since the February 2000 decision, the Veteran has provided 
copies of STRs previously not of record, records from her 
treatment in Germany, treatment records from Reynolds Army 
Community Hospital, treatment records from William Beaumont 
Army Medical Center, treatment records from Prime Adult 
Medical Clinic, VA outpatient records, statements and 
testimony before the Board.

With respect to the Veteran's testimony, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465 (1994).  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Board may not reject the 
credibility of the Veteran's lay testimony simply because it 
is not corroborated by contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331 (2006).

A.  Bilateral Ankle Condition

The February 2000 rating decision denied service connection 
for a bilateral ankle condition because there was no evidence 
of a chronic disability subject to service connection shown 
in the STRs or other evidence reviewed.  The RO stated that 
there was no record of treatment in service for an ankle 
disability.

Records received since the February 2000 rating decision, 
such as the VA outpatient treatment record dated August 2005, 
show that the Veteran's history includes status post ankle 
sprain, but the etiology of the sprain or circumstances of 
the sprain are not identified.  An April 2009 VA outpatient 
treatment record references status post ankle sprain, but 
again fails to document the circumstances or etiology of the 
injury.

At her hearing before the undersigned VLJ in May 2009, the 
Veteran stated that she injured her ankles during basic 
training while running down a hill carrying her rucksack.  
She said that she fell and sprained her ankle and was taken 
on a truck for recovery.  She said she also fell on occasion 
while at "Permanent Parties" and sprained her ankle.  She 
also stated that she fell during a PT run while running on 
black ice and twisted her ankle.

The Veteran testified that she continues to have ankle 
problems, such as swelling, if she stands for long periods.  
She stated that she is being treated at the VA clinic for 
ankle problems and that she has been referred out to a 
podiatrist and that at one point she was prescribed a brace 
for her ankles while in Germany.

The Board has considered all of the evidence, including the 
Veteran's testimony, and finds that the evidence is new and 
material as it appears to indicate that the Veteran injured 
her ankles in service and is being treated for a current 
disability.  This evidence was not previously before VA for 
consideration.  Therefore, the claim for service connection 
for bilateral ankle disabilities is reopened.

Having reopened the Veteran's claim, the Board turns to the 
issue of whether service connection is warranted.  Although 
all evidence is considered credible for reopening a claim, no 
such requirement applies to deciding a claim on the merits. 
Indeed, once the claim is reopened, "VA must determine, as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, old and new."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

First, the STRs fail to show any injury, complaint, or 
treatment for ankle disabilities in service.  The Board notes 
that the entrance and separation examinations are not of 
record.  The August 2005 VA outpatient treatment record shows 
a history of status post ankle sprain but fails to show a 
current disability or residuals from an ankle disability.  
The record also fails to indicate the date of the ankle 
sprain or circumstances surrounding the injury.  In her 
testimony, the Veteran indicated that VA treatment facilities 
referred her to a podiatrist and that records from Germany 
would show the prescription of an ankle brace.  The claims 
file contains records from Germany; however, the records do 
not indicate treatment of the ankles.  VA outpatient 
treatment records fail to show a referral to a podiatrist or 
an ankle disability.  An April 2009 VA outpatient treatment 
record references status post ankle sprain, but again fails 
to document the circumstances or etiology of the injury, but 
more importantly, the record fails to indicate a current 
disability.

The Board has reviewed all of the evidence and finds that the 
Veteran does not have a current ankle disability.  The Board 
considered the Veteran's testimony but finds that the medical 
evidence, specifically the April 2009 treatment record 
continuing to show status post ankle sprain with no current 
manifestation, outweighs the Veteran's claims.  Without a 
current disability, service connection cannot be granted.  As 
the preponderance of the evidence is against the claim of 
service connection, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

B.  Back Disability

At the time of the February 2000 rating decision, the RO 
found that the STRs and other evidence failed to show a 
chronic back disability subject to service connection.  
Evidence received subsequent to the February 2000 decision 
includes a letter from Dr. D.M.S., MD, dated April 2009.  Dr. 
D.M.S. states that based upon a review of STRs and other 
medical records in the claims file that the Veteran's lumbar 
disability had its onset during active service.  A VA 
outpatient treatment record dated April 2009 diagnoses the 
Veteran with osteoarthritis and spondylosis of the lumbar 
spine.  As this evidence is both new and material, the Board 
finds that the Veteran's claim is reopened.

Having reopened the Veteran's claim, the Board turns to the 
issue of whether service connection is warranted.  STRs dated 
September and November 1991 show that the Veteran complained 
of back pain in conjunction with and subsequent to her 
pregnancies during service.  The records showed that she 
suffered right costovertebral dysfunction.  Records 
subsequent to service show that that Veteran was treated for 
back pain on February 18, 1993, 16 days after separation from 
service.  A VA outpatient treatment record dated August 2005 
diagnoses the Veteran with chronic back pain.  Also of record 
is the letter from Dr. D.M.S., a physician with VA, dated 
April 2009.  In the letter, Dr. D.M.S. stated that he has 
treated the Veteran since November 2006.  He indicated his 
review of the Veteran's STRs, private treatment records 
discussed herein, as well as VA outpatient treatment records, 
and stated that it was his opinion that the Veteran's current 
back disability had its onset during her active service.  
Finally, the VA outpatient treatment record dated April 2009 
diagnoses the Veteran with osteoarthritis and spondylosis at 
L2-3 and L3-4.

Weighing against the claim for service connection is a 
private treatment record dated March 1996, which states that 
the Veteran injured her back, resulting in lumbar muscle 
spasm.  However, no additional detail regarding the injury is 
of record.

The Board has considered all of the evidence and finds that 
the weight of the evidence weighs in favor of service 
connection for the currently diagnosed osteoarthritis and 
spondylosis of the lumbar spine.  Thus, service connection is 
granted.

C.  Allergies

At the time of the February 2000 rating decision, the RO 
found that the STRs and other evidence failed to show a 
chronic disability subject to service connection.  The RO 
stated that the evidence did not show that the Veteran was 
seen for complaints of or treated for or diagnosed with any 
allergy problems during service.

Evidence received since the February 2000 rating decision 
shows that subsequent to service, the Veteran had allergic 
reactions to penicillin and Betadine.  A VA outpatient 
treatment record dated April 2009 states that the Veteran had 
seasonal allergies on active duty.  Another record dated 
August 2005 indicates that the Veteran has seasonal 
allergies, while records dated 1995 indicate that the Veteran 
has suffered allergic reactions affecting her eyes.  

Also of record is the Veteran's testimony before the Board.  
During her hearing, the Veteran testified that she started 
having problems with her allergies when she joined the 
military.  She testified that she had a serious reaction to a 
penicillin shot and that she would frequently have to leave 
the field due to swollen, itchy eyes, sneezing, runny nose, 
and watery eyes.  She stated that she currently suffers these 
symptoms, as well as rashes, and is treated with allergy 
shots and medicine.

Because the testimony indicates that the Veteran may have had 
onset of allergies during service and shows a current 
disability, the Board finds that the testimony is new and 
material, and that the claim for service connection should be 
reopened.

Having reopened the Veteran's claim, the Board turns to the 
issue of whether service connection is warranted.  
Unfortunately, before the Board can issue a determination in 
this matter, a remand is necessary for additional 
development.

D.  Heart Condition

At the time of the February 2000 rating decision, the RO 
found that the STRs or other evidence reviewed failed to show 
a chronic disability subject to service connection.  The RO 
stated that the evidence did not show that the Veteran was 
seen for complaints of or treated for or diagnosed with a 
heart condition in service.

Records received since the February 2000 rating decision, 
specifically a record from Prime Adult Medical Clinic dated 
February 2005, show that the Veteran complained of 
occasionally waking at night with heart racing and difficulty 
breathing, which resolves after 10 to 15 minutes.  She 
reported that in the past few months she felt colder than 
those around her, gained 10 to 15 pounds, and had dry skin.  
The diagnosis was fatigue and migraine headaches.  A record 
dated March 2000 from William Beaumont Army Medical Center 
states that the Veteran was treated after passing out and 
that arrhythmia needed to be ruled out.  An ECG showed normal 
sinus rhythm and sinus arrhythmia.  A record dated September 
7 1993 showed that the Veteran was treated for chest pains 
and shortness of breath.  She complained of having a tender 
chest wall for four days, dizziness, and lightheadedness.  
Another record, dated September 14, 1993, states that the 
Veteran was status post syncope with suspected myocarditis.  
Further diagnostic testing was planned.  After the Veteran's 
condition was explained to her, she elected to go home as she 
was no longer experiencing symptoms.

During her May 2009 hearing, the Veteran stated that she 
started having chest pains in service after falling out of 
the CONEX.  She stated that she was monitored for a while and 
that after service, she had an episode of chest pain.  She 
was treated in Germany for irregular heart beats.

The Board has considered all of the evidence; however, none 
of the records submitted show a heart condition during 
service or any relationship between reported chest pain and 
military service.  The Board has considered the Veteran's 
testimony, but she did not indicate a diagnosis of a 
disability during service. 

As new and material evidence has not been provided showing a 
heart condition during or related to service, the claim is 
not reopened.

E.  Residuals of Caesarean Section

At the time of the February 2000 rating decision, the RO 
found that the STRs or other evidence reviewed failed to show 
a chronic disability subject to service connection.  The RO 
stated that the evidence merely showed that the Veteran had 
caesarean section births during service but did not show 
postoperative residuals, complications, or a current 
disability resulting from the surgeries.

The letter from Dr. D.M.S. states that the Veteran had a 
Cesarean section in August 1991 and in November 1992 for 
twins.  He stated that the Veteran has been referred for 
abdominoplasty and has had a plastic surgery evaluation, and 
that all of her conditions identified began in or were caused 
by physical activities while on active duty.  Records from 
William Beaumont Army Medical Center dated July 2006 show 
that the Veteran was referred for abdominoplasty for laxity 
after weight loss and that she complained of a depressed c-
section scar as well as recurrent skin breakdown and 
maceration of the area.  As these records are new and 
material, showing residuals stemming from the Veteran's 
Caesarean section surgeries, the Board finds that the claim 
for service connection for residuals of Caesarean section 
surgeries should be reopened.

Having reopened the Veteran's claim, the Board turns to the 
issue of whether service connection is warranted.  The STRs 
show that the Veteran underwent Caesarean section surgeries 
during service.  Medical records subsequent to service, 
specifically the record dated July 2006 from William Beaumont 
Army Medical Center, shows that the Veteran currently suffers 
residual scarring from the Caesarean section surgeries.  
Since the Veteran had the surgeries during service and 
because she has a current disability resulting from her 
surgeries, namely scarring, the Board finds that the evidence 
weighs in favor of service connection for residuals of 
Caesarean section surgeries.  Therefore, the claim for 
service connection for residuals of Caesarean section 
surgeries is granted.  

F.  Residuals of a Miscarriage

At the time of the February 2000 rating decision, the RO 
found that the STRs or other evidence reviewed failed to show 
a chronic disability subject to service connection.  The RO 
stated that the STRs failed to show a miscarriage with 
chronic disability subject to service connection.

For service connection for residuals of a miscarriage, that a 
miscarriage occurred during service is not enough to 
establish service connection, there must be a current 
disability resulting from the miscarriage.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  In the absence of competent 
evidence of current disability attributable to a miscarriage, 
there can be no valid claim of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, to reopen 
the claim for service connection for residuals of a 
miscarriage, the evidence must show a current disability 
resulting from the miscarriage.

Records dated April and May 1994 indicate that the Veteran 
had an abnormal pap smear in November 1993 and that she had 
moderate dysplasia, but the records do not indicate that the 
condition is related to service or the miscarriage in 
service.  Records dated April 1999 from William Beaumont Army 
Medical Center show a diagnosis of dysplasia of the cervix; 
however the etiology of the disorder is not noted and the 
physicians fail to relate the disorder to the Veteran's 
service or miscarriage suffered during service.  Records 
dated March 2001 also indicate inflammation of the cervix 
area; however, the etiology was not indicated nor was it 
suggested that the condition was related to service or the 
miscarriage suffered in service.  

The Board has considered all of the evidence, but finds that 
the evidence is not new and material as it fails to show any 
condition resulting from or attributable to the Veteran's 
miscarriage in service.  Accordingly, as no new and material 
evidence has not been submitted, the service connection claim 
for residuals of a miscarriage cannot be reopened.

G.  Menstrual Problems

At the time of the February 2000 rating decision, the RO 
found that the STRs or other evidence reviewed failed to show 
a chronic disability subject to service connection.  The RO 
stated that the evidence merely showed that the Veteran had 
complaints of postoperative vaginal bleeding after her 
Caesarian section.  No evidence of chronic or disabling 
conditions was noted.

During her testimony before the Board, the Veteran stated 
that she started having problems with her cycle during 
service.  She stated that she started passing big clots and 
was monitored for the condition.  She said that she started 
receiving treatment right after service because of the clots 
and that she is currently treated for the condition.  She 
stated that the VA constantly checks on her when performing 
pap smears to make sure she does not have cancer.

The medical records subsequent to service fail to show a 
disability relating to menstrual problems and fail to show a 
current disability.  As noted above, the Veteran has been 
diagnosed with dysplasia and inflammation of the cervix area, 
but the medical records do not indicate that the disabilities 
are in any way related to menstrual problems.  The treatment 
records do not show any residuals or disability from any 
chronic menstrual problems during military service.

Accordingly, the Board finds that new and material evidence 
has not been submitted.  The claim is not reopened.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
October 2005 included the criteria for reopening a previously 
denied claim, information concerning why the claim was 
previously denied, and evidence necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial.  
Consequently, the Board finds that adequate notice has been 
provided.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not warranted for the heart 
condition, miscarriage, or menstrual problems claims because 
new and material evidence has not been submitted to reopen 
the claims for service connection.  A VA examination is not 
warranted for the bilateral ankle disability as the evidence 
fails to show a current disability.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted copies of service 
treatment records and treatment records from and various 
providers as discussed herein.  She was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the Veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the service 
connection claims for a bilateral ankle disability, back 
disability, allergies, and residuals of a caesarean section 
surgery are reopened.  To that extent the claims are granted.

No new and material evidence having been received, the claims 
for service connection for a heart condition, miscarriage, 
and menstrual problems remain denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for osteoarthritis and spondylosis of the 
lumbar spine is granted.

Service connection for residuals of caesarean section 
surgeries is granted.


REMAND

After a careful review of the record, the Board finds that 
the issue of entitlement to service connection for allergies 
must be remanded for additional development.  

STRs show that the Veteran was negative for allergies in May 
1990 and a June 1990 record showed no known allergies.  A STR 
dated September 1991 shows an allergy to penicillin.  The 
entrance and separation examinations have not been obtained.  
An April 1995 record appears to indicate that the Veteran was 
diagnosed with the allergies by an allergist as a child.  The 
claims file includes an April 2009 VA outpatient treatment 
record indicating that the Veteran suffered seasonal 
allergies during active service.  During her testimony before 
the Board, the Veteran stated that she started having 
problems with her allergies when she joined the military.  
She testified that she had a serious reaction to a penicillin 
shot and that she would frequently have to leave the field 
due to swollen, itchy eyes, sneezing, runny nose, and watery 
eyes.  She stated that she currently suffers these symptoms, 
as well as rashes, and is treated with allergy shots and 
medicine.

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim. See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Because it appears that 
the Veteran has a current disability that may be associated 
with service the Board finds that a VA examination 
determining the nature and etiology of the Veteran's 
allergies would be helpful in making a determination on the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
all VA outpatient treatment records since 
April 2006 and associate them with the 
claims file.  

2.  Schedule a VA examination to determine 
the nature, extent, and etiology of the 
Veteran's allergies.  The examiner must be 
provided with the claims file for review 
and he or she must indicate his or her 
review of the claims file in the 
examination report.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent of 
more likelihood) that the Veteran's 
allergies are related to or had their 
onset during the Veteran's active service.  
Seasonal allergies and medication 
allergies should be addressed.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate with supporting 
rationale.

3.  When the development requested has 
been completed, and the AMC/RO has ensured 
compliance with the requested action, this 
case should again be reviewed on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the Veteran 
and her representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


